Per Curiam.

The respondent was admitted to practice in 1948. He is charged with (1) engaging in the practice of issuing worthless checks; (2) (a) having received numerous summonses for traffic violations and having delayed in responding, to same despite communications sent to him by the court requesting him to do so and (b) having assaulted a police officer; (3) having *15converted the proceeds of a $40 check given him by a client for payment of corporate franchise taxes; (4) having converted the proceeds of a $75 check given to him by a client to be paid to the client’s wife; (5) having failed to appear at a criminal trial as directed by the court for summation in behalf of his client and falsely representing to the court the reason for such absences; and (6) having given false, contradictory and conflicting testimony before the Grievance Committee.
Charges 1, 2 and 5 are sufficiently supported by the evidence. We accept the Referee’s findings that Charges 3 and 4 be dismissed.
Although the Referee recommended that Charge 6 be dismissed we find that charge to have been amply sustained. The giving of false testimony before the Grievance Committee called to make inquiry as to his conduct cannot be condoned. The over-all conduct of the respondent requires us to find him guilty of professional misconduct and accordingly he should be suspended for a period of two years.
Breitel, J. P., Rabin, Valente and Bergan, JJ., concur.
Respondent suspended for a period of two years.